Election/Restrictions
		Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 08/11/2020.
	Claims 1-20 are currently pending and have been restricted.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-18 and 20, drawn to reward determination system, classified in G06Q 30/0238.
 Group II. Claim 19, drawn to account determination method, classified in G06Q30/0215.

	Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope as the teaching of the Group I, as explained below in details, is not substantially identical and do not claim the same teaching of Group II method (as explained below in details), 
and are not obvious variants as Group I of reward determination and Group II of account determination have claims on their face are not obvious over each other, 
and it is shown that at least one subcombination is separately usable, because:
	In the instant case, the subcombination Group I determine at least one of a category or a sub-category of a potential transaction based on information derived from the location determinator; retrieve account information of a plurality of payment applications; retrieve reward rules associated with each of the plurality of payment applications; associate each of the retrieved reward rules to the determined at least one of category or the sub-category of the potential transaction; and determine available rewards based on each of the retrieved reward rules, wherein each of the retrieved reward rules includes at least a primary reward rule, and wherein, to determine the available rewards,  determine if the primary reward rule is valid for one or more of the plurality of payment applications; 33ATTORNEY DOCKET NO.: 5900.1003 if the primary reward rule is valid, then generate a report for the one or more of the plurality of payment applications with a valid primary reward rule, wherein the generated report provides at least one of an amount of credit that is used or remains to achieve invalidation of the primary reward rule or an amount of time remaining prior to the primary reward rule becoming invalid; and if the primary reward rule for one or more of the plurality of payment applications is invalid, then ignore the primary reward rule for the one or more of the plurality of payment applications with an invalid primary reward rule and select a secondary reward rule; based on the determined available rewards, rank each of the plurality of payment applications; and communicate information of a selected one of the ranked plurality of payment applications to a point of sale terminal for the potential transaction. Which has separate utility such as output an incentive to a user to maximize selling.
	Subcombination Group II determining if the user qualifies for any of the plurality of accounts based on the retrieved user financial information; when the user qualifies for none of the plurality of accounts, based on the retrieved user financial information, provide the user with a recommended account at the one or more financial institutions; when the user qualifies for one of the plurality of accounts, provide the user with a platform for the user to apply for the one of the plurality of accounts; and when the user qualifies for more than one of the plurality of accounts, determine a best match account among the plurality of accounts, based on the retrieved user financial information and best reward associated with the plurality of accounts, and provide the user with the platform for the user to apply for the best matched account. Which has separate utility of applying for finance request.   

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687